Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 1 of 7 PageID 1916




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


    JEFFREY PETER DATTO,
    PH.D.,
                   Plaintiff,

    v.                                                   Case No: 6:19-CV-1456-Orl-41EJK

    THE UNIVERSITY OF
    CENTRAL FLORIDA BOARD
    OF TRUSTEES AND JOHN
    DOES 1-5
                   Defendants.
                                                 /

    PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO ACCEPT OUT OF
    TIME RESPONSE TO MOTION FOR LEAVE TO AMEND THIRD AMENDED
                             COMPLAINT

           Plaintiff appreciates this opportunity to respond to the Motion to Accept out of

    Time Response to Plaintiff’s Motion for Leave to Amend the Third Amended Complaint

    by Defendant, University of Central Florida Board of Trustees (“UCF”). ECF No. [248].

           Defense Counsel admits in this motion that their response to the Motion for Leave

    to Amend the Third Amended Complaint was due on June 18, 2020, but was not first

    attempted to be submitted until June 19, 2020, a day late. Their response did not actually

    get submitted until June 22, 2020, four days late, due to some “unknown” issue with the

    CM/ECF filing system, and this motion requesting allowance of that late response was

    not submitted until June 23, 2020, five days late.

           This lawsuit is of critical importance to the Plaintiff and apparently is not being

    taken seriously enough by Defendant and its Counsel. If Plaintiff had a deadline of June

    18, 2020, as 5pm got close he would have been on top of his administrative staff as to


                                                 1
Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 2 of 7 PageID 1917




    why it hadn’t been submitted yet. Then as midnight approached, Plaintiff would have

    been in panic mode doing everything possible to ensure it was filed, or some motion for

    an extension of time was filed before the deadline expired. However, Defense Counsel

    admits that the first submission attempt wasn’t until the next day and Defense Counsel

    did nothing to question his staff on the day it was due as to why it hadn’t been submitted

    yet. Defense Counsel failed and now asks the Court to be excused for his failure.

           Additionally, the heart of the issue here is that a Duke-educated Defense Counsel

    and partner at a premiere law firm in Orlando, representing a nationally recognized

    AAMC medical school, is asking to be excused for their neglect in not responding in time

    to a motion for leave to amend, a non-dipositive motion, but they argue that a pro se

    Plaintiff, who is doing his best to figure out the rules along the way, should not be

    excused for his “alleged” neglect of omitting facts from the operative complaint causing

    him to file a motion for leave to amend.

                                  Response to Averments 1-5

           For this response, Plaintiff will respond sequentially first to the averments 1-5 and

    then to UCF’s Memorandum of law:

           1. Admitted.

           2. Admitted.

           3. Admitted.

           4. Plaintiff is without knowledge to admit or deny this averment, but Defense

               Counsel admits that the initial attempt to file a response came a day late.

           5. Admitted.




                                                 2
Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 3 of 7 PageID 1918




                  RESPONSE TO DEFENDANT’S MEMORANDUM OF LAW

           Both Rule 60(b)(1) and Rule 6(b)(1)(B) allow relief due to errors because of

    “excusable neglect.”

           As for “excusable neglect” under 60(b)(1), “‘[a]ttorney negligence or oversight is

    rarely grounds for relief’ under the rule 60(b) provision for excusable neglect. United

    States v. Real Property and Residence, 920 F.2d 788, 792 (11th Cir. 1991); see also

    Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993) (‘This Court has

    demonstrated its wariness of grants of Rule 60(b)(1) relief for excusable neglect based on

    claims of attorney error.’); Solaroll Shade, 803 F.2d at 1132 (11th Cir. 1986) (‘an

    attorney's negligent failure to respond to a motion does not constitute excusable neglect’).

    This does not actually penalize innocent clients because a person voluntarily chooses his

    attorney as his representative and, therefore, the client cannot escape any deficiencies of

    his case by claiming negligence in the acts or omissions of his attorney. Link v. Wabash

    Railroad Co., 370 U.S. 626 (1962); see also Cavaliere, 996 F.2d at 1115 (‘This Court

    rejected that argument even though such a result ‘appeared to penalize innocent clients

    for the forgetfulness of their attorneys.’’).” McGrew v. Lovette, 2011 WL 773026 (S.D.

    Ala. 2011).

           As for “excusable neglect” under Rule 6(b), the 11th Circuit has stated

    “Appellants' motion for additional time to respond was filed four days late. It asserts as

    ‘excusable neglect’ only that appellants' counsel is a solo practitioner and was engaged in

    the preparation of other cases. The fact that counsel has a busy practice does not establish

    ‘excusable neglect’ under Rule 6(b)(2).” McLaughlin v. City of LaGrange, 662 F.2d

    1385, 1387 (11th Cir. 1981). UCF is represented by a well-staffed law firm, and Defense



                                                 3
Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 4 of 7 PageID 1919




    Counsel’s apparent excuse that he was too busy to keep track of the submission for this

    filing is not excusable neglect. Defense Counsel gets direct notifications to his email

    immediately once a filing is submitted. If he wasn’t preoccupied with other things that

    were more important to him than this matter, then he very well should have known on the

    eve of the submission deadline that he received no submission notifications by email

    through CM/ECF, but never once did Defense Counsel try to figure out why from his

    staff before the expiration of the submission deadline.

           “The determination of whether to accept a late filing based on excusable neglect

    is ‘at bottom an equitable one, taking account of all relevant circumstances surrounding

    the party's omission.’ Pioneer Inv. Servs. V. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,

    388 (1993). Excusable neglect is determined by looking at four factors: ‘the danger of

    prejudice to the [opposing party], the length of the delay, including whether it was within

    the reasonable control of the movant, and whether the movant acted in good faith.’ Id.”

    Vieczorek v. Khorrami, 2019 WL 1082431 (M.D. Fla. 2019). See also Walter v. Blue

    Cross & Blue Shield United of Wis., 181 F.3d 1198, 1201 (11th Cir.1999) for use of same

    standard for “excusable neglect” under Rule 6(b)(1)(B).

           As an analysis of these 4 factors for this matter, (1) Plaintiff would be severely

    prejudiced if the end result of excusing this neglect would be dismissal of his lawsuit. (2)

    As for moving for this relief 5 days late, 4 days late wasn’t excused by the 11th Circuit in

    McLaughlin. (3) Defense Counsel was in complete control of this neglect. As admitted in

    this motion, prior to the deadline expiring, Defense Counsel never once inquired about

    when it was going to get filed. Defense Counsel didn’t once inquire about what was

    going on until 5 days later when he then asked if Plaintiff would oppose this relief and



                                                 4
Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 5 of 7 PageID 1920




    then instantly rushed to file this motion that same day. See Exhibit “A”. (4) Five days

    late, the Movant acted. It wasn’t in bad faith and it wasn’t in good faith. Thus, Plaintiff

    argues factors 2, 3, and 4 already are tipping the scale in his favor. However, factor 1

    resides heavily in Plaintiff’s favor, which the 11th Circuit deems is one of the two most

    important factors. (“While the district court did note that the delay was within the

    movant's control, one factor in the Pioneer analysis, the district court failed to consider

    both the prejudice to the nonmoving party and the impact on the administration of justice,

    the two factors we have previously recognized as having primary importance in the

    analysis. See Walter v. Blue Cross & Blue Shield United of Wis., 181 F.3d 1198, 1201

    (11th Cir. 1999).” Goncalves v. SECRETARY, DEPARTMENT OF CORRECTIONS, 745

    Fed.Appx. 151 (Mem) (11th Cir. 2018)). “[T]he purpose of allowing amendments is to

    resolve litigation on the merits, and decisions based upon the merits generally are favored

    under the Rules. See Foman v. Davis, 371 U.S. 178, 181-82, 83 S.Ct. 227, 9 L.Ed.2d 222

    (1962).” Wagner v. Daewoo Heavy Industries America Corp., 314 F.3d 541, 545 (11th

    Cir. 2002) (en banc).

           Also, the overall matter of equity “taking account of all relevant circumstances”

    resides strongly in Plaintiff’s favor as well. If pro se Plaintiff erred by omitting facts that

    Defense Counsel allege for the first time are needed in their pending motion to dismiss,

    why should the Court excuse the neglect of UCF’s counsel by filing a late response to

    Plaintiff’s motion for leave to amend, but not excuse the “alleged” neglect of Plaintiff

    omitting facts causing the need for leave to amend?

           The bottom line, though, is that Plaintiff believes this is all wasted time because

    UCF’s motion to dismiss under FRCP 12(b)(6) should be denied and there should be no



                                                  5
Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 6 of 7 PageID 1921




    need for leave to amend the complaint at this point in time, and this motion to file a late

    response to the motion for leave to amend just continues the frivolous and meritless

    filings of Defense Counsel for which only Defense Counsel is being paid a handsome

    salary thanks to the State of Florida right now, while Plaintiff, who has 2 daughters to

    support, a 16-month-old and a 2 ¾-year-old, is not being paid anything at all. These

    filings, starting with the errant motion to dismiss, have all been taking away time from

    paid activities needed for Plaintiff to support his daughters such that Plaintiff believes he

    should be compensated for them at the rate of at least $20/hour because UCF and its

    Counsel’s frivolous arguments have been needlessly causing delay and increasing the

    cost of litigation in violation of FRCP 11(b)(1) and 11(b)(2), which this Court could enter

    an order to show cause why they haven’t been under FRCP 11(c)(3).


                                                          Respectfully Submitted,



           Date: 7/7/2020                                 /s/ Jeffrey P. Datto
                                                          Jeffrey P. Datto, Ph.D.
                                                          Pro Se Plaintiff
                                                          3352 w 98th pl
                                                          Hialeah, FL 33018
                                                          (786) 593-1271
                                                          JPDatto@gmail.com




                                                 6
Case 6:19-cv-01456-CEM-EJK Document 249 Filed 07/07/20 Page 7 of 7 PageID 1922




                               CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was

    furnished by Electronic Mail via the Middle District CM/ECF Filing System to Ronald L.

    Harrop, Esquire, RHarrop@oconlaw.com O’Connor & O’ Connor, LLC.                800 N

    Magnolia Ave, Ste 1350, Orlando, FL 32803 on this 7th day of July.


                                                       Respectfully Submitted,



           Date: 7/7/2020                              /s/ Jeffrey P. Datto
                                                       Jeffrey P. Datto, Ph.D.
                                                       Pro Se Plaintiff
                                                       3352 w 98th pl
                                                       Hialeah, FL 33018
                                                       (786) 593-1271
                                                       JPDatto@gmail.com




                                               7
